PUTNAM!, Circuit Judge.
The facts in this case are so fully stated 'in the opinion of the learned judge of the District Court that we do not find it necessary to restate them. We are also entirely satisfied with his conclusions and with his reasoning- so far as the same is necessary to the conclusions reached by him. We find, however, a shorter and more simple way of reaching the result than that suggested by the counsel for the respondents below, the appellees here.
It appears that the parties are the same before the District Court in this case as were joined in the judicial proceedings in Florida described in the opinion referred to. The questions raised, or which may be raised, are substantially the same in each case. While the proceedings in bankruptcy occurred in the same district from which the appeal to us was brought, yet the proceedings in the District Court in no manner invoked the powers of the court in bankruptcy, but rested entirely on its general powers as a chancery cohrt, having been instituted by a bill in equity in the proper sense of the word. It also- appears that the proceedings in -Florida were instituted by a bill in equity in the proper sense of the word, although the parties were reversed. The bill before us does not in form ask that we should restrain the proceedings in the Florida court or the plaintiffs in the case there. Its prayer, however, concludes as follows:
“Inasmuch as your orators are without a practical remedy at law, may it please this honorable court, by its interlocutory decree, to restrain and enjoin the said defendants, and each of them, and each of their attorneys at law and solicitors in chancery, and each and every one of their agents and attorneys, from asserting or claiming as trustees in bankruptcy, in any court or place, any right, title, or interest in or to any of the properties herein described until the further decree of this court; and to make such interlocutory decree final by the final decree of this court.”
While this does not in terms name the Florida court, yet a decree in pursuance of the prayer would necessarily restrain the defendants from proceeding in that court with the litigation already pending there. So far as the litigation' is concerned, the questions in the Flor*5ida court are or may be exactly the same as we have here, and the Florida court being a chancery court, and a court of superior jurisdiction proceeding in equity, it is for the present purpose of the same dignity and authority as the District Court from which this appeal was taken. Consequently, the District Court, in a case in which it had exercised no special jurisdiction as in bankruptcy, but only its general jurisdiction in equity, is asked to indirectly restrain a state court, also having general jurisdiction in equity, and while proceeding in equity between the same parties in a suit anticipating the suit appealed to us.« The result is an attempt on the part of the complainants to obtain an injunction from a United States court to a state court, contrary to the express statute in reference thereto. The authority of the court which first acquired jurisdiction, the parties being substantially the same, must prevail.
Of course, a federal court proceeding in equity has the same right to control litigation at common law in state courts, when equitable rights subsist in preference over rights at common law, which the federal courts have to restrain common-law suits in other federal courts. This is the undergoing rule of Marshall v. Holmes, 141 U. S. 589, 12 Sup. Ct. 62, 35 E. Ed. 870, but it does not extend further than there applied. The various phases of this topic are, so thoroughly covered by decisions of the Supreme Court that it is not necessary to cite in detail those decisions in reference thereto. We only refer again to Marshall v. Holmes, where, beginning at page 596 and ending at page 601 of 141 U. S., 12 Sup. Ct. 62, 35 L. Ed. 870, the various phases of the topic are sufficiently explained; and the matter also is somewhat enlarged on in Bank v. Stevens, 169 U. S. 432, 462, 18 Sup. Ct. 403, 42 E. Ed. 807, and sequence. We leave this appeal to stand on the rules applied in the two cases cited.
The decree of the District Court is affirmed; and the appellees recover their costs of appeal.